DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/17/2022 has been entered.

Status of Claims
Claims 1-13 and 15-21 are pending.
Claims 1, 11, 12, 15, 16, and 21 are currently amended.

Status of the Previous Objection to the Specification
The previous objection to the specification is withdrawn in view of the amendment to the specification filed on 06/17/2022.

Status of the Previous Rejections under 35 USC § 112
The previous rejection of claim 21 under 35 U.S.C. § 112(a) is withdrawn in view of the amendments to the claim.

Claim Objections
Claims 1 and 15 are objected to because of the following informalities: There should be spaces between numerical value and unit.  Specifically, “100A to 1,000A” should be “100 A to 1,000 A” in claim 1, and “150A to 900A” should be “150 A to 900 A” in claim 15.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-13 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,848,351 to Hoshino et al. (“Hoshino”) in view of DE 3015981 (A1) to Alf (“Alf”) (computer-generated translation provided on file) and further in view of US 6,166,360 to Ruffini, Sr. et al. (“Ruffini”).
Regarding claims 1, 15, and 16, Hoshino teaches a method of making a foamed three-dimensional network structure of porous metal (method for manufacturing a metal foam).  Abstract; col. 3, lines 8-13.  The method includes the following steps: (a) preparing a slurry containing metal powder (metal component), an organic solvent (second solvent), and water (first solvent having a dielectric constant of 20 or more) (col. 2, lines 52-65); (b) drying the product formed from the slurry (forming a green structure from the slurry) (col. 3, lines 28-33); and (c) sintering the product (col. 3, lines 28-33).
The metal powder can be nickel (conductive metal with relative magnetic permeability of 90 or more).  Col. 5, lines 15-22.  Other example metal powders include iron and cobalt (conductive metals having a relative magnetic permeability of 90 or more).  Col. 5, lines 15-22.  
Example organic solvents include pentane, hexane, and toluene (second solvents having a dielectric constant of 15 or less).  Col. 5, lines 46-57.  
In one example, the composition contains 45% by mass metal powder (Ni), 0.7% by mass organic solvent (toluene), and water as the balance (41.7% by mass).  Table 7 – Type 2p.  This converts to the metal being 106 parts by weight relative to 100 parts by weight of a total of water and organic solvent (first and second solvents), which falls within the claimed range.  This further converts to the organic solvent (second solvent) being 1.67 parts by weight relative to 100 parts by weight water (first solvent), which falls within the claimed range.
In another example, the composition contains 50% by mass metal powder (Ni), 0.6% by mass organic solvent (neopentane), and water as the balance (42.9% by mass).  Table 14 – Type 4a.  This converts to the metal being about 116 parts by weight relative to 100 parts by weight of a total of water and organic solvent (first and second solvents), which falls within the claimed range.  This further converts to the organic solvent (second solvent) being about 1.4 parts by weight relative to 100 parts by weight water (first solvent), which falls within the claimed range.
Hoshino also teaches broader ranges of the slurry components.  Specifically, the metal powder is 5-80% by weight of the slurry (col. 2, lines 61-62); the organic solvent (second solvent) is 0.05-10% by weight of the slurry (col. 2, lines 57-58); and the balance of the slurry is water (col. 2, line 65).  Thus, one of ordinary skill in the art would understand that specific values in Hoshino’s examples could be increased or decreased so long as they stay within the ranges permitted by Hoshino.
Hoshino teaches sintering (col. 7, lines 26-36), but does not teach sintering by applying an electromagnetic field.
Alf, directed to the production of porous sintered electrodes, teaches using induction heating (applying electromagnetic field) to form the electrodes.  Abstracts; para. [0001], [0002], [0020].  Heating is done by using an induction heating device consisting of coil-shaped inductors (coil-type induction heater).  Para. [0027].  The frequencies applied can be 300-600 kHz (abstracts; para. [0029]), which falls within the claimed range.  Induction solves the problem of a temperature gradient.  Para. [0010], [0011], [0031].  Additionally, heat-up rates are on the order of a few seconds.  Para. [0027].  It would have been obvious to one of ordinary skill in the art to have applied induction heating to carry out the sintering of Hoshino because it is not only fast but also would provide more uniform heating.
Alf is silent regarding the level of current applied.
Ruffini, directed to methods for rapidly heating metal parts, teaches that currents between 10 amps and 20 kilo amps (between 10 A and 20,000 A) are typical for frequencies of between 1 kHz and 1.0 MHz (between 1 kHz and 1000 kHz).  Abstract; col. 4, lines 4-12, 40-56.  A preferred range is 100 amps to 130 amps (100 A to 130 A).  The rate of heating the metal part and the final temperature can be controlled by controlling the amount of current that is applied.  Col. 4, lines 52-54.  
It would have been obvious to one of ordinary skill in the art to have selected the appropriate current, such as between 10 A and 20,000 A, for the electromagnetic heating of Hoshino in view of Alf because that current range is typical for frequencies between 1 kHz and 1000 kHz, which overlaps Alf’s frequency applied.  Furthermore, one of ordinary skill in the art would have selected the current appropriate for the sintering process to align with the heating rate desired to carry out the sintering process.
Regarding claims 2 and 3, Hoshino teaches that the metal powder can be nickel, iron, or cobalt (conductivities exceed 8 MS/m).  Col. 5, lines 15-22.  
Regarding claim 4, Hoshino shows that the metal powder can be entirely one element such as nickel.  Table 1 – Types 1a and 1d; Table 2 – 1i, Table 6 – Type 2a; Table 10 – Type 3a; Table 11 – Type 3i; Table 14 – Type 4a; Table 20 – Type 5a; Table 21 – Type 5i; Table 26 (pure nickel powder).
Regarding claim 5, Hoshino teaches that the average particle size of the metal powder is not more than 500 µm (col. 5, lines 22-24), which overlaps the claimed range.  In one example, the metal powder has an average particle size of 12 µm.  Table 7 – Type 2p.
Regarding claim 6-10 and 20, Hoshino teaches that the organic solvent (second solvent) can be pentane (alkane, dielectric constant 1.84); hexane (alkane, dielectric constant 1.88); or toluene (toluene, dielectric constant 2.38).  The balance is water (first solvent), which has a dielectric constant of 80.1.  Thus, the dielectric ratio of the first solvent to the second solvent falls between 5 and 100.
Regarding claim 11, Hoshino discloses one example where the composition contains 50% by mass metal powder (Ni), 0.6% by mass organic solvent (neopentane), and water as the balance (42.9% by mass).  Table 14 – Type 4a.  This converts to the metal being about 116 parts by weight relative to 100 parts by weight of a total of water and organic solvent (first and second solvents), which falls within the claimed range.
Regarding claim 12, Hoshino discloses one example where the composition contains 45% by mass metal powder (Ni), 0.7% by mass organic solvent (toluene), and water as the balance (41.7% by mass).  Table 7 – Type 2p.  This converts to the organic solvent (second solvent) being 1.67 parts by weight relative to 100 parts by weight water (first solvent), which falls within the claimed range.
Regarding claim 13, Hoshino teaches that the slurry contains binder.  Col. 2, line 60.
Regarding claim 17, Hoshino teaches a sintering time of 20-120 minutes (col. 7, lines 33-37), which falls within the claimed range.  Therefore, it would have been obvious to have conducted sintering by induction heating for that time to ensure that the metal particles are sufficiently joined and bonded to one another.
Regarding claim 18, Hoshino teaches that the slurry is formed by a doctor blade (flattened into a film or sheet) and put on a plate.  Col. 6, lines 45-61; FIGS. 3-5.
Regarding claim 19, Hoshino teaches examples where the porous layer thickness ranges from 0.22 mm to 3.2 mm (220 µm to 3200 µm) (Table 9), which falls within the claimed range.  These are the thicknesses of a porous metallic plate.  Col. 17, lines 29-36.  It would have been obvious to one of ordinary skill in the art to have made the slurry into any thickness, such as 0.22 mm to 3.2 mm, because they would be sufficiently thin to expose the surface area of the pores in the structure.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Hoshino in view of Alf and Ruffini, as applied to claim 1 above, and further in view of EP 0765704 (A2) to Hoshino et al. (“EP ‘704”) and Achenbach, “General Construction Principles,” Moisture Control in Buildings, Ch. 15, pp. 283-290 (“Achenbach”).
Regarding claim 21, Hoshino teaches forming the foamable slurry and preferably thereafter drying the formed product before burning (sintering).  Abstract; col. 3, lines 30-32; col. 7, lines 12-13.  The forming step takes place at high humidity, such as at least 65%, at a temperature 15-65oC (heating the slurry at a first temperature).  Col. 7, lines 10-25.  
In one example, Hoshino discloses forming the slurry into sheet using a doctor blade (coating the slurry).  Col. 32, lines 55-59.  The use of a doctor blade implies that the slurry is resting on a surface (coating the slurry onto a substrate).  The sheet is heated under an atmosphere of 95% humidity at a temperature of 40oC (heating slurry to first temperature and humidity of 80% or more).  Col. 32, lines 60-63.  The sheet is then dried at a heater set to 150oC (heating at a second temperature).  Col. 32, lines 62-63.
Hoshino is silent regarding the humidity during the drying step.
EP ‘704, directed to a method and apparatus for making a sintered porous metal plate, discloses carrying out a foaming step and a drying step in succession.  Title; abstract; page 6, line 36-43; page 7, lines 25-33.  The foaming step is carried out at a humidity of at least 65% and takes place in a zone (40) containing a high-temperature humidifier.  Page 6, lines 44-51; page 7, line 8; FIG. 1.  The drying step occurs in a drying zone (50) that is separate and downstream from the high-humidity zone (40).  Page 7, lines 25-27.  
Although EP ‘704 does not specify a numerical humidity level, EP ‘704 teaches that the humid gas atmosphere is evacuated in the drying zone.  Page 7, lines 56-58.  This suggests that the humidity level is intended to be lower than the high-humidity zone and/or that the humidity is at the level of the ambient humidity of the building.  Indoor relative humidity of most buildings with climate control designed for human occupancy is maintained between 30% and 50%.  Achenbach at page 288, left col., first full paragraph.  
One of ordinary skill in the art would have expected the humidity level during the drying step of Hoshino to be the level of ambient humidity given that there is no teaching of maintaining the high humidity level of the foaming step.  Because lower humidity would facilitate drying due to less moisture being in the air, it would additionally have been obvious to one of ordinary skill in the art to have ensured a low humidity environment, such as lower than 65%, because EP ‘705 teaches the need to evacuate humid gas, suggesting that humidity is not conducive to drying the foamed body.

Response to Arguments
Applicant's arguments filed 06/17/2022 have been fully considered.
Applicant argues that the heaters in Alf are not coil-type induction heaters because they do not meet the definition of coil-type induction heater, which applicant defines as a structure having a wire wound in a continuous series of loops and made of a plurality of loops.
In response, the claim recites the term “coil-type induction heater.”  The claim does not specify any number of loops and does not exclude the use of a single-loop coil.  The specification does not provide a special definition of what does and does not constitute a coil-type induction heater.  Because Alf refers to its own induction heating devices as consisting of coil-shaped inductors (para. [0027]), it meets the limitation as claimed.  Additionally, because Alf’s hairpin induction heater in Fig. 1 comprises only a single turn (one coil), it meets the limitation as claimed because it contains one coil, and the claim does not exclude the use of an induction heater that contains one coil.
The examiner directs attention to the Hassell document (in file as of 08/05/2021).  Hassell refers to the object being place inside a coil and eddy currents calculated based on ‘N’ or the number of turns in the coil.  Page 6 of 55, Eq. 1.  There is no requirement in the equation that N be greater than 1.  Hassell also refers to single-turn inductors used to harden by induction heating.  Page 39 of 55, items (e), (i), and (j).  Thus, there is no art-recognized definition that coil-type induction heater excludes a coil with a single turn.
Even if “coil-type induction heater” requires the heater to contain multiple coils or multiple turns, Alf teaches that heating is performed by an induction heating device consisting of coil-shaped inductors (plural).  Although Alf’s example heater with multiple coils (the flat inductor of Fig. 2) is operated in the medium frequency of 1-10 kHz (para. [0030]), multiple-coiled induction heaters are not only capable of use at medium frequencies.
Ruffini teaches that induction coils (plural) can be used at frequencies of 1 kHz to 1.0 MHz.  Col. 3, lines 65-67; col. 4, lines 1-21.  The frequency of the power applied determines the efficiency and rate at which the part is heated and the final temperature achieved.  Ruffini at col. 4, lines 6-8.  Therefore, it is known in the art to use induction heaters containing multiple coils at a variety of frequencies, and a person of ordinary skill in the art would understand that multiple coils are capable of carrying out induction heating at frequencies higher than 1-10 kHz, the frequency dependent on the desired heating rate of the part and the final temperature attained.
Applicant’s arguments with respect to Verhagen are moot because it is not being used to reject the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA T. LUK whose telephone number is (571)270-3587. The examiner can normally be reached Monday-Friday 9:30 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Hendricks, can be reached at 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VANESSA T. LUK/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        
September 7, 2022